     Case 1:13-cv-01029-PLM ECF No. 231 filed 01/27/20 PageID.5167 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION



DONALD VISSER, et al.,

               Plaintiffs,
                                                             File No. 1:13-CV-1029
v.
                                                             HON. PAUL L. MALONEY
CARIBBEAN CRUISE LINE, INC., et al.,

               Defendants.
                                            /

                                            OPINION

        This is an action under the Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227

et seq. and the Michigan Home Solicitation Sales Act (MHSSA), Mich. Comp. Laws § 445.111 et

seq. Before the Court is Plaintiff Donald Visser’s motion to certify a class action (ECF No. 145).

Defendant Caribbean Cruise Line, Inc. asks the Court to deny Visser’s motion (ECF No. 178).

                                         I. Background

        Plaintiff Donald Visser is a Michigan resident. The only remaining defendant in this action

is Caribbean Cruise Line, Inc. (“CCL”), a Florida corporation. CCL sells Caribbean cruises.

        Visser alleges that he received a call to his cellular telephone on May 16, 2013, “by, on

behalf of, or for the benefit of Defendant[.]” (3d Am. Compl. ¶ 23, ECF No. 110.) CCL or its

agent allegedly made the call using an “automatic telephone dialing system” and an “artificial or

prerecorded voice.” (Id. ¶¶ 27-28.)

        When Visser picked up the call, he heard a pre-recorded message, though he does not

remember the content of the message. (Visser Dep. 91, ECF No. 178-1.) 15 or 20 seconds into

the call, an individual greeted Visser and identified himself as “Joey from Photo Travel.”
  Case 1:13-cv-01029-PLM ECF No. 231 filed 01/27/20 PageID.5168 Page 2 of 9



(5/16/2013 Call Tr., ECF No. 8-5, PageID.191.) The caller told Visser that “at some point in the

last 6 months, you entered your number into a draw for a free all-inclusive cruise to the Caribbean

and you actually won.” (Id.) The caller stated that Visser had entered his phone number into a

website called “leadpile.com,” but Visser did not think he had done that. (Id., PageID.191-192.)

Visser had questions about the cruise, so the caller transferred him to an “agent” who responded

as “Caribbean Cruise Line.” (Id., PageID.193.) The agent at Caribbean Cruise Line answered

Visser’s questions and provided details about the cruise.

       The parties apparently agree that CCL received Visser’s transferred call from a “lead

generator” called Vatara Marketing and/or Time Solutions. (Poole Dep. 31-32, 240-41, ECF No.

148.) According to CCL employees, CCL worked with Vatara from 2012 to 2013. (Id. at 47-48.)

CCL permitted Vatara to advertise CCL’s cruise offer on the Internet, along with a toll-free phone

number. Interested customers could call this toll-free phone number to reach Vatara. Vatara would

then ask the customer several qualifying questions before transferring the call to CCL. (Id. at 252.)

As it did with other lead generators, CCL assigned Vatara a unique phone number to track Vatara’s

marketing campaign. (Id. at 59.) CCL assigned the number 877-210-8866 to Vatara, who would

use this number to transfer calls to CCL’s call center. (Poole Decl. ¶¶ 4, 6, ECF No. 179.)

       Visser claims that the call he received violated the TCPA and the MHSSA. The TCPA

makes it unlawful for a person to do one of the following: (1) make a telephone call to a cellular

telephone number using an “automatic telephone dialing system or an artificial or prerecorded

voice”; or (2) initiate a telephone call to “any residential telephone line using an artificial or

prerecorded voice to deliver a message[.]” 47 U.S.C. § 227(b)(1)(A)(iii), 227(b)(1)(B). The

MHSSA prohibits making a residential telephone solicitation “that consists in whole or in part of

a recorded message.” Mich. Comp. Laws § 445.111a(1). In addition, the MHSSA requires any



                                                 2
  Case 1:13-cv-01029-PLM ECF No. 231 filed 01/27/20 PageID.5169 Page 3 of 9



person making a telephone solicitation to state, at the beginning of the solicitation, “his or her

name and the full name of the organization or other person on whose behalf the call was initiated.”

Mich. Comp. Laws § 445.111b(1).

       Visser claims that the call he received violated 47 U.S.C. § 227(b)(1)(A)(iii) and Mich.

Comp. Laws § 445.111a(1), because it began with a recording and the caller used an automatic

dialer to place the call. In addition, the caller allegedly failed to state “the full name of the

organization or other person on whose behalf the call was initiated,” in violation of Mich. Comp.

Laws § 445.111b(1).

       Visser claims that CCL is liable because it “made” the call or “caused [it] to be made.” (3d

Am. Compl. ¶ 57.) Visser believes that other individuals received similar calls as part of a

marketing campaign conducted by CCL from February 25 to September 3, 2013. Consequently,

he asks the Court to certify a part of this case as a class action. Specifically, he asks the Court to

certify the following class:

       All persons residing in any of the United States who (1) received one or more calls
       that were made by, on behalf of, or for the benefit of, or otherwise relate to the
       Defendants; (2) which either: (a) delivered a message using either or both an
       automatic telephone dialing system or an artificial or prerecorded voice; or (b)
       either failed to state Defendant’s identity, or failed to state Defendant’s telephone
       number or address; (3) without the prior express consent of the called party, and
       without an established business relationship as substantiated by Defendants’
       records; (4) between February 25, 2013 and September 3, 2013 (“Class Period”);
       (5) identified by the CCL’s marketing campaign telephone number 877-210-8866
       (6) whose (i) telephone number appears in Defendants’ records of those calls and/or
       the records of their third party telephone carriers or the third party telephone carriers
       of their call centers and who submit an affidavit or claim form if necessary to
       describe the content of the call (the “Class”).

(Mot. to Certify Class, ECF No. 145.) In addition, he seeks to certify the following “subclass”:

       All persons who are part of the Class during the Class Period and resided in the
       State of Michigan during the Class Period to whom a telephone solicitation was
       made that: (1) consisted in whole or in part of a recorded message; or (2) failed to
       state at the beginning of the telephone solicitation the caller’s name or the full name
       of the organization or other person on whose behalf the call was made; or (3) stated
                                                  3
   Case 1:13-cv-01029-PLM ECF No. 231 filed 01/27/20 PageID.5170 Page 4 of 9



        that the called party won a prize promotion, when in fact a purchase or payment
        was necessary to obtain the prize; and (4) who submit an affidavit or claim form, if
        necessary, to describe the content of the call (the “Michigan Subclass”).

(Id.)

                                            II. Standard

        “In order to obtain class certification, [a] plaintiff must . . . satisfy Rule 23(a)’s

requirements of numerosity, commonality, typicality, and adequacy of representation.” Coleman

v. Gen. Motors Acceptance Corp., 296 F.3d 443, 446 (6th Cir. 2002). In addition, Rule 23(b)(3),

the rule under which Plaintiff seeks class certification, requires “that the questions of law or fact

common to the members of the class predominate over any questions affecting only individual

members, and that a class action is superior to other methods” of adjudication. Fed. R. Civ. P.

23(b)(3). Finally, the class must be sufficiently ascertainable. In other words, “‘the class definition

must be sufficiently definite so that it is administratively feasible for the court to determine whether

a particular individual is a member of the proposed class.’” Young v. Nationwide Mut. Ins. Co.,

693 F.3d 532, 537-38 (6th Cir. 2012) (quoting 5 James W. Moore et al., Moore’s Federal Practice

§ 23.21[1] (Matthew Bender 3d ed. 1997)).

        “The party seeking class certification has the burden to prove the Rule 23 certification

requirements.” In re Am. Med. Sys., Inc., 75 F.3d 1069, 1079 (6th Cir. 1996). “[A] judge may

consider reasonable inferences drawn from facts before him at that stage of the proceedings. . . .”

Senter v. Gen. Motors Corp., 532 F.2d 511, 523 (6th Cir. 1976). However, “Rule 23 does not set

forth a mere pleading standard. A party seeking class certification must affirmatively demonstrate

his compliance with the Rule.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). Such

compliance must be checked through a “‘rigorous analysis.’” Id. (quoting Gen. Tel. Co. of Sw. v.

Falcon, 457 U.S. 147, 161 (1982)). “Ordinarily, this means the class determination should be

predicated on evidence the parties present concerning the maintainability of the class action.”
                                                   4
  Case 1:13-cv-01029-PLM ECF No. 231 filed 01/27/20 PageID.5171 Page 5 of 9



Young, 693 F.3d at 537. “[T]he district court should not merely presume that the plaintiffs’

allegations in the complaint are true for the purposes of [a] class motion without resolving factual

and legal issues.” Id.

                                            III. Analysis

        The Court has concerns about Plaintiff’s ability to meet several requirements for class

certification.

        A. Class Definition

        Defendant contends that the class is not sufficiently ascertainable. “[A] class description

must be sufficiently definite so that it is administratively feasible for the court to determine whether

a particular individual is a member.” Young, 693 F.3d at 538. “[T]he court must be able to resolve

the question of whether class members are included or excluded from the class by reference to

objective criteria.” Id. (quoting Moore’s Federal Practice § 23.21[3]).

        A significant part of Visser’s proposed class definition is not based on objective criteria.

For instance, the definition begins by referring to individuals who received calls that “were made

by, on behalf of, or for the benefit of, or otherwise relate to the Defendant[.]” (ECF No. 145.) It

is not at all clear what it would mean for a call to be made “for the benefit of” Defendant. Nor is

it clear how or why the Court would ascertain whether a call is “related” to Defendant.

        On the other hand, the class is limited to calls “identified by the CCL’s marketing campaign

telephone number 877-210-8866,” from the date February 25 to September 3, 2013. (Id.) In other

words, the class apparently includes only those individuals whose calls Vatara transferred to CCL

using the 8866 number. In theory, the Court could begin to ascertain the class members by

reference to CCL’s or Vatara’s telephone records, which presumably contain the phone numbers

of the individuals who spoke with CCL after their contact with Vatara. Such records might allow

the Court to identify some class members, but the Court notes that Visser has not provided those
                                                   5
  Case 1:13-cv-01029-PLM ECF No. 231 filed 01/27/20 PageID.5172 Page 6 of 9



records at this time. Moreover, he has not indicated how the Court would actually go about

identifying individuals from phone numbers, and for purposes of the subclass, determining which

of those individuals resided in Michigan when they allegedly received the call offering CCL’s

cruise.

          The rest of the class definition specifies criteria that would be difficult to administer. That

criteria includes calls that were made using an automatic dialer, or that included a prerecorded

message, or that failed to state the Defendant’s name and address. Each of these requirements is

objective, but presenting them as alternative characteristics of class members undermines Visser’s

argument for certifying a class action. It suggests uncertainty about the nature of Defendant’s (or

Vatara’s) actual conduct and, thus, uncertainty about the very existence of a viable class of

claimants with common claims.

          Relatedly, Defendant asserts that the proposed class definition creates an impermissible

“fail-safe” class, which is one that “cannot be defined until the case is resolved on its merits.”

Young, 693 F.3d at 538. “Such a class is prohibited because it would allow putative class members

to seek a remedy but not be bound by an adverse judgment—either those ‘class members win or,

by virtue of losing, they are not in the class’ and are not bound.” Id. (quoting Randleman v. Fidelity

Nat'l Title Ins. Co., 646 F.3d 347, 352 (6th Cir. 2011)). This result is “prohibited in large part

because it would fail to provide the final resolution of the claims of all class members that is

envisioned in class action litigation.” Id. The class definition in this case would lead to that sort

of result.    The definition starts with a somewhat broad, potentially ascertainable group of

individuals, but then it includes the criteria mentioned in the previous paragraph, which essentially

exclude from the class all those who would not have a viable claim under the TCPA or the

MHSSA. Furthermore, the proposed class includes only those who submit an affidavit or form “if



                                                    6
  Case 1:13-cv-01029-PLM ECF No. 231 filed 01/27/20 PageID.5173 Page 7 of 9



necessary” to describe the contents of the call. With such a narrow definition, the Court would not

be able to ascertain the class members until the case is resolved on the merits. Consequently, for

all the foregoing reasons, Plaintiff has not shown that the proposed class is sufficiently

ascertainable.

       B. Numerosity

       Rule 23(a)(1) requires a class that is “so numerous that joinder of all members is

impracticable[.]” Fed. R. Civ. P. 23(a)(1). “There is no strict numerical test for determining

impracticability of joinder.” In re Am. Med. Sys., Inc., 75 F.3d at 1079.

       Visser contends that the class includes over 92,000 people to whom “robocall messages

were delivered, listened to by the called party, transferred to employees at Defendant[’s] call

centers and resulted in presentations being made to people who had been called.” (Pl.’s Br. 16,

ECF No. 151.) In support of this number, Visser points to an exhibit which indicates that CCL

received 92,378 calls through the 8866 number in the time period from February 25 to September

3, 2013. (ECF No. 151-5, PageID.3166.) However, the only thing this exhibit demonstrates is

that Vatara transferred a large number of calls to CCL. It does not indicate anything about who

initiated the calls (i.e., Vatara or the customer), the content of those calls, or the identity of the

putative class member on the other side of the call. It also does not indicate whether the caller

used an auto-dialer or a recorded message, or failed to state his/her name at the beginning of a

sales call. This is Plaintiff’s only evidence in support of numerosity, but it fails to show that

anyone else received a call like the one that Visser received.

       Indeed, other evidence suggests that the CCL’s marketing campaign with Vatara generally

did not violate the TCPA or the MHSSA. The person calling Visser contended that Visser had

entered his phone number on a website called leadpile.com. In addition, CCL’s representative

stated that CCL did not authorize Vatara to make outbound calls; instead, CCL expected that
                                                  7
  Case 1:13-cv-01029-PLM ECF No. 231 filed 01/27/20 PageID.5174 Page 8 of 9



Vatara would post a number on a website for customers to call. (Poole Dep. 42-43; Poole Decl.

¶ 6.) If the customer initiated or consented to the call (e.g., by dialing a phone number in a web

advertisement, or entering their information on a website), then there was no violation of the TCPA

or the MHSSA. The TCPA prohibits auto-dialed and prerecorded calls only without the “prior

express consent of the called party.” 47 U.S.C. § 227(b)(1)(A)(iii). Similarly, the MHSSA does

not apply to telephone solicitations with a person who has given “express invitation or permission

prior to the voice communication.” Mich. Comp. Laws § 445.111(m)(i).

       There is a conspicuous hole in the evidence offered by Visser to support his motion. Vatara

apparently initiated the May 2013 telephone call to Visser, yet Visser offers no evidence about

Vatara’s conduct or practices, other than the fact that it transferred over 90,000 calls to CCL during

a particular timeframe. Visser points to evidence of other marketing campaigns by CCL that may

have violated the TCPA, and to other calls received by other individuals outside the relevant time

period, but he does not explain how any of that evidence supports his particular claims. He does

not contend that any of those other calls and campaigns involved Vatara or the 8866 number.

       In short, Visser needs more evidence to demonstrate that a sufficiently numerous class

exists. As it stands, his evidence does not permit a reasonable inference that any of the calls

transferred from Vatara to CCL arose from calls like the one that he received in May 2013. Cf.

Midtown Valuation, Inc. v. Capital Alliance Grp., No. 4 CV 1586(FB)(CLP), 2014 WL 5165085,

at *9 (E.D.N.Y. Aug. 11, 2015) (finding numerosity requirement was not met in TCPA case where

the evidence merely indicated that many individuals called a toll-free phone number; that evidence

did not permit a reasonable inference that those individuals received the phone number from an

unsolicited fax). Thus, Plaintiff has failed to demonstrate the existence of a class so numerous that

joinder is impracticable.



                                                  8
  Case 1:13-cv-01029-PLM ECF No. 231 filed 01/27/20 PageID.5175 Page 9 of 9



         C. Typicality, Predominance

         At this point, without more evidence of the existence of other class members, or of a

uniform course of conduct by the entity that apparently initiated the calls at issue (i.e., Vatara

Marketing), the Court cannot conclude that Plaintiff can satisfy other prerequisites for bringing a

class action, such as typicality and predominance. In other words, the Court cannot discern

whether Visser’s claim is typical of the class in that it arises “from the same event or practice or

course of conduct that gives rise to the claims of other class members.” See In re Am. Med. Sys.,

Inc., 75 F.3d at 1082. Plaintiff simply asserts, without evidence, that “[e]ach [c]lass member

received the same pre-recorded phone call.” (Pl.’s Br. 19.) For similar reasons, the Court cannot

discern whether issues subject to generalized proof applicable to the class would predominate over

issues subject to individualized proof. See Fed. R. Civ. P. 23(b)(3). Consequently, Plaintiff has

not met his burden of proving the requirements for class certification.

                                          VI. Conclusion

         The Court will deny Visser’s request for class certification because he has not demonstrated

several requirements for obtaining it. The Court has not addressed all the concerns raised by

Defendant, but the concerns discussed herein are sufficient to deny Plaintiff’s motion.

         The Court will enter an order consistent with this Opinion.



           January 27, 2020                            /s/ Paul L. Maloney
Dated:
                                                      Paul L. Maloney
                                                      United States District Judge




                                                  9
